Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-2, 4, 6-8, 10-15, 17, 19-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 discloses a method of video decoding comprising: receiving a first syntax element from a coded video indicating whether residual blocks of a current coding unit (CU) are processed with a color space conversion, wherein the residual blocks include a luma residual block, a first chroma residual block, and a second chroma residual block; in response to the first syntax element indicating that the color space conversion is applied on residual blocks of the current CU based on a transform skip flag corresponding to each of the residual blocks of the current CU having a value of 1 and a quantization parameter (QP) corresponding to each of the residual blocks of the current CU having a value of 4, applying an inverse color space conversion using a first option of color space conversion equations to the residual blocks of the current CU to generate modified versions of the residual blocks of the current CU, wherein the first option of the color space conversion equations includes:
tmp = rY[x][y] - (rCb[x][y] >> 1),
rY[x][y] = tmp + rCb[x][y],
rCb[x][y] = tmp - (rCr[x][y] >> 1), and
rCr[x] [y] = rCb[x][y] + rCr[x][y]; 

The reference of Zhang et al. (US PGPub 2015/0373327 A1) teaches a method of video decoding comprising: receiving a syntax element showing whether residual blocks including a luma residual block, a first chroma residual block, and a second chroma residual block of a current coding unit (CU) are processed with a color space conversion, and in response to the first syntax element indicating that the color space conversion is applied on residual blocks and applying an inverse color space conversion using a first option of color space conversion equations. However, it does not explicitly teach quantization parameters corresponding to each of the residual block and also fail to teach a transform skip flag corresponding to each of the residual blocks of the current CU having a value of 1 and a quantization parameter (QP) corresponding to each of the residual blocks of the current CU having a value of 4. Although the reference of Van der Auwera et al. (US PGPub 2020/0288159 A1), in the same field of endeavor, teach color space conversion where quantization parameters corresponds to each of the residual block, but fails to teach a transform skip flag corresponding to each of the residual blocks of the current CU having a value of 1 and a quantization parameter (QP) corresponding to Zhang et al. (US PGPub 2015/0373327 A1) reference, in the same field of endeavor, teach QP value of the residual block other than 4, but it fails to teach a transform skip flag corresponding to each of the residual blocks of the current CU having a value of 1 and a quantization parameter (QP) corresponding to each of the residual blocks of the current CU having a value of 4. As a result, Zhang et al. alone or in combination with Van der Auwera et al. and Zhang et al. fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 14, which is an apparatus claim of the corresponding method claim 1, and claim 20, which is a CRM claim of the corresponding method claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Mainul Hasan/
Primary Examiner, Art Unit 2485